Exhibit 99.3 Pro Forma Consolidated Condensed Financial Statements (Unaudited) The following unaudited pro forma consolidated condensed financial statements were prepared using the historical financial statements of Data Storage Corporation (“Data Storage”) and Safe Data, LLC. (“Safe Data”). Data Storage acquired the net assets of Safe Data in June 2010. This information should be read in conjunction with, and is qualified in its entirety by, the financial statements and related notes of Data Storage and Safe Data. The accompanying unaudited pro forma consolidated condensed financial statements give pro forma effect to Data Storage’s acquisition of Safe Data’s net assets. Total purchase consideration of $4,505,882 consisted of the assumption of $1.7 million of Safe Data’s indebtedness. The $3,000,000 cash portion of the purchase consideration was financed from the issuance of convertible debt and equity financing by Data Storage. The acquisition will be accounted for under the purchase method of accounting. Accordingly, the amount of the consideration paid is allocated to assets acquired and liabilities assumed based on their estimated fair values at the acquisition date. The unaudited pro forma consolidated condensed financial statements reflect the preliminary allocation of the excess of such consideration paid over net assets acquired to goodwill and certain identifiable intangible assets, (customer list and non-compete agreements) with an estimated weighted average life of 5 and 4 years, respectively. The following is a summary of the preliminary purchase price allocation as of June 17, 2010 Purchase Price Paid Cash paid to sell, less credit threshold adjustment of $70,047 $ Stock issued to seller Holdback price adjustments Liabilities assumed Less: tangible assets acquired ) $ Allocation of Purchase Price: Intangible assets $ Goodwill Total Purchase price $ 1 The unaudited pro forma consolidated condensed balance sheet as of March 31, 2010 has been prepared as if the acquisition of Safe Data occurred on March 31, 2010. The unaudited pro forma consolidated condensed statements of operations for the three months ended March 31, 2010 and the year ended December 31, 2009has been prepared as if the Safe Data acquisition had occurred on January 1, 2009. These unaudited pro forma consolidated condensed financial statements are not necessarily indicative of the financial position or results of operations that would have occurred had the transaction been effected on the assumed dates. Additionally, future results may vary significantly from the results reflected in the unaudited pro forma combined statement of operations due to changes in prices, future transactions and other factors. These statements should be read in conjunction with our audited consolidated financial statements and the related notes for the year ended December 31, 2009 included in our 2009 Form 10-K, the current report on Form 10-Q filed on August 23, 2010, and the audited and unaudited financial statements of Safe Data included herein. The pro forma adjustments, as described in the notes to unaudited pro forma consolidated condensed financial statements, are based upon available information and certain assumptions that our management believes are reasonable. 2 Data Storage Corporation Proforma Consolidated Condensed Balance Sheet (Unaudited) March 31, 2010 Data Storage Safe Data Pro Forma Adjustments Notes Data Storage and Safe Data ASSETS Current Assets: Cash and cash equivalents $ $ $ a, b, c, d $ Accounts Receivable, net - Inventory - - Deferred compensation - - Prepaid expenses - Receivable from Member - ) a - Other current assets - Total current assets ) Property, plant and equipment, net - Goodwill - - d Intangible assets a, d Other assets - Total Assets $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ $ ) a $ Credit line payable ) a Due to related party - - Dividend payable - - Deferred revenue - Leases payable - - Note payable - ) a - Loans payable - ) a - Convertible Debt - c Contingent consideration in SafeData acquisition - - d Total current liabilities 356,248 56 Long term liabilities ) a Total liabilities COMMITMENTS AND CONTIGENCIES - STOCKHOLDERS’ EQUITY Preferred Stock - - Common stock - b, d Additional paid-in capital - b, c, d Accumulated deficit/Members’ Deficit )) ) a, d ) Total stockholders’ equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ See notes to pro forma consolidated condensed financial statements. 3 Data Storage Corporation Proforma Consolidated Condensed Statement of Operations(Unaudited) Three Months Ended March 31, 2010 (in thousands, except for per share data) Data Storage Safe Data Pro forma Adjustments Notes Data Storage and Safe Data Net sales $ $ - $ Cost of sales - Gross profit - Operating expenses e Operating (loss) income ) ) ) Other income Interest expense f Interest and other income - ) - ) Total other expense Loss before income tax provision ) ) ) Income tax provision - - - g - Net loss $ ) $ $ ) $ ) Preferred Stock Dividend ) ) Net Loss Available to Common Shareholders $ ) $ ) Loss per share Basic and Diluted $ ) $ ) Weighted average number of shares Basic and Diluted $ b,d See notes to pro forma consolidated condensed financial statements. 4 Data Storage Corporation Proforma Consolidated Condensed Statement of Operations(Unaudited) Year Ended December 31, 2009 (in thousands, except for per share data) Data Storage Safe Data Pro forma Adjustments Notes Data Storage and Safe Data Net sales $ $ $ - $ Cost of sales - Gross profit - Operating expenses e Operating income (loss) Other income Interest expense f Interest and other income ) ) - ) Total other expense Income (loss) before income tax provision ) Income tax provision - - - g - Net income (loss) $ ) $ ) $ ) $ ) Preferred Stock Dividend Net Loss Available to Common Shareholders $ ) $ ) Loss per share Basic and Diluted $ ) $ $ ) Weighted Average Number of Shares Basic and Diluted $ b,d See notes to pro forma consolidated condensed financial statements. 5 Data Storage Corporation Footnotes to Unaudited Pro Forma Consolidated Condensed Balance Sheet and Statement of Operations (a) To adjust for assets and liabilities not acquired by Data Storage. (b) To record the sale of 600,000 shares of Data Storage at $0.50 associated with the acquisition of SafeData LLC. (c) To record the proceeds received from the issuance of $1,000,000 convertible debt, net of the value of the warrants and beneficial conversion feature recorded as a debt discount ($912,637), to be amortized to interest expense over the life of the debt. (d) To record the acquisition of the net assets of safe data through the issuance of cash of $1,229,953 common stock of $850,000, contingent consideration of $779,437 and the allocation of the excess purchase price to intangible assets and goodwill. (e) To reflect amortization expense of $26,795 and $107,178 for the three months ended March 31, 2010 and the year ended December 31, 2009 for definite lived intangible assets acquired which will be amortized over a period of 5 and 4 years which appropriately reflects the economic benefit of the intangible assets. (f) To reverse interest expense of $10,063and $40,809 for the three months ended March 31, 2010 and the year ended December 31, 2009 on Safe Data, LLC to reflect the cancellation of the credit line which was paid off at acquisition date. To record $101,671 and $406,685 for the three months ended March 31, 2010 and the year ended December 31, 2009 to reflect interest expense associated with the issuance of convertible long term debt by Data Storage. (g) On a consolidated proforma basis, the Company had a net loss of $226,373 for the three months ended March 31, 2010 and net loss of $1,761,310 for the year ended December 31, 2009. The Company has net operating loss carryforwards to offset any income taxes and thus no current provision or benefit for taxes has been recorded. 6
